PER CURIAM.
This appeal is from a judgment in favor of the United States entered in a suit brought by the appellant upon a $1,000 Fourth Liberty Loan 4J4% coupon bond of 1933-1938, issued October 24, 1918, payable “in United States gold coin of the present (the then) standard of value”, which bond was called for redemption on October 15, 1935, in legal tender currency of an amount equal to the face of the bond and accrued interest to that date, which currency the appellant declined to accept in payment of his bond. In his petition he prayed for judgment for gold coin of the United States of the standard of weight and fineness which existed on October 24, 1918, or for legal tender currency equivalent in value to the actual a mount of gold promised in the bond.
The exact question here presented has been decided adversely to the appellant’s contentions by the Supreme Court of the United States in Perry v. United States, 294 U.S. 330, 55 S.Ct. 432, 79 L.Ed. 912, 95 A.L.R. 1335. The decision in that case was binding upon the court below and is binding upon this Court. The appellant sincerely believes that the Perry ease was incorrectly decided and earnestly argues that the rule announced should not be followed because it is wrong. This Court would not be justified in overruling or disregarding the decision in the Perry case and could certainly not reverse the lower court for deciding this case in exact accordance with the rule of law announced by the Supreme Court. If the decision in the Perry case is to be modified, overruled or disregarded, that will have to be done by the Supreme Court of the United States.
The judgment is affirmed.